Name: COMMISSION REGULATION (EC) No 290/97 of 18 February 1997 fixing the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  animal product;  tariff policy
 Date Published: nan

 19 . 2 . 97 HEN Official Journal of the European Communities No L 48/9 COMMISSION REGULATION (EC) No 290/97 of 18 February 1997 fixing the export refunds on poultrymeat detailed rules on the application and determination of these conversions were set by Commission Regulation (EEC) No 1068/93 (7), as last amended by Regulation (EC) No 1 482/96 (8); Whereas it follows from applying these rules and criteria to the present situation on the market in poultrymeat that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EC) No 2916/95 (2), and in particular Article 8 (3) thereof, Whereas Article 8 of Regulation (EEC) No 2777/75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for those products within the Community may be covered by an export refund; Whereas Regulation (EEC) No 2777/75 provides that from 1 July 1995 all exports for which refunds are requested, with the exception of exports of day-old chicks, shall be subject to the presentation of an export licence with advance fixing of the refund; whereas the specific implementing rules for these arrangements are laid down in Commission Regulation (EC) No 1372/95 (3), as last amended by Regulation (EC) No 2370/96 (4); Whereas the present market situation in certain third countries and that regarding competition on particular third country markets make it necessary to fix a refund differentiated by destination for certain products in the poultrymeat sector; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (^ as last amended by Regulation (EC) No 1 50/95 (6), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies; whereas HAS ADOPTED THIS REGULATION: Article 1 The list of product codes for which, when they are exported, the export refund referred to in Article 8 of Regulation (EEC) No 2777/75 is granted, and the amount of that refund shall be as shown in the Annex hereto for exports to be carried out on the basis of the export licences referred to in Article 2 of Regulation (EC) No 1372/95 or on the basis of the 'ex-post ' export licences referred to in Article 9 of the same Regulation . Article 2 This Regulation shall enter into force on 19 February 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 February 1997 . For the Commission Franz FISCHLER Member of the Commission (&lt;) OJ No L 282, 1 . 11 . 1975, p. 77 . (2) OJ No L 305, 19 . 12 . 1995, p . 49 . 0 OJ No L 133 , 17 . 6 . 1995, p. 26 . (4) OJ No L 323, 13 . 12 . 1996, p . 12 . (5) OJ No L 387, 31 . 12 . 1992, p . 1 . f) OJ No L 108 , 1 . 5 . 1993, p . 106 . 6 OJ No L 22, 31 . 1 . 1995, p . 1 . (8) OJ No L 188 , 27 . 7. 1996, p . 22. No L 48/ 10 EN Official Journal of the European Communities 19 . 2 . 97 ANNEX to the Commission Regulation of of 18 February 1997 fixing the export refunds on poultrymeat Product code Destination of refund (') Amount of refund Product code Destination of refund (') Amount of refund ECU/ 100 units ECU/ 1 00 kg 0105 1111 9000 01 1,50 0207 25 10 9000 05 7,00 0105 11 19 9000 0105 11 91 9000 0105 11 99 9000 0105 12 00 9000 01 01 01 01 1,50 1,50 1,50 3,50 0207 25 90 9000 0207 14 20 9900 0207 14 60 9900 05 05 05 7,00 7,00 7,00 0105 19 20 9000 01 3,50 0207 14 70 9190 05 7,00 ECU/ 1 00 kg 0207 14 70 9290 0207 27 10 9990 05 03 7,00 5,00 0207 12 10 9900 02 03 04 16,00 14,00 6,00 0207 27 60 9000 06 03 7,00 5,00 0207 12 90 9190 02 19,00 06 7,00 03 14,00 0207 27 70 9000 03 5,00 04 6,00 \ 06 7,00 (') The destinations are as follows : 01 All destinations except the United States of America, 02 Angola, Saudi Arabia , Kuwait, Bahrain , Qatar, Oman, the United Arab Emirates, Jordan , Yemen, Lebanon and Iran , 03 Armenia, Azerbaijan , Belarus, Georgia, Kazakhstan, Kyrgyzstan , Moldova, Russia, Tajikistan , Turkmenistan, Uzbekistan, Ukraine, Lithuania, Estonia and Latvia , 04 All destinations except the United States of America, Bulgaria, Poland, Hungary, Romania, Slovakia , the Czech Republic, Switzerland and those of 02 and 03 above , 05 All destinations except the United States of America, Bulgaria, Poland, Hungary, Romania , Slovakia, the Czech Republic and Switzerland , 06 All destinations except the United States of America, Bulgaria, Poland, Hungary, Romania, Slovakia, the Czech Republic , Switzerland and those of 03 above . NB: The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87 .